Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 14, 2015

                                        No. 04-15-00405-CV

                             David GILLESPIE and Michael O'Brien,
                                         Appellants

                                                  v.

                           A.L. HERNDEN and Frederick R. Zlotucha,
                                       Appellees

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-10278
                        Honorable Cathleen M. Stryker, Judge Presiding

                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellants have
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellants are not entitled to appeal without paying the fee.

        We, therefore, ORDER appellants to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee. If
appellants fail to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court